DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected without traverse of Species B (Figs. 7A-7D) in the reply filed on July 20, 2022.

Drawings and Specification
The newly submitted drawings and specification are objected to as containing new matter. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
The last three lines of paragraph [0065] are deemed new matter, as well as the different reference characters added to the drawings which are being called the locking features.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 requires features that are directed towards the elected species best shown by Figs. 7A-7D. However, claim 3 also includes features which are not shown in Figs. 7A-7D, such as the proximal locking feature. Original Figs. 7A-7D, show the trailing screw having a head with a smooth outer surface that can swivel within the ring 402 of the leading fixation member. The specification is unclear because paragraphs [0064]-[0067] potentially have support for some sort of proximal locking features. However, the specification points to Fig. 7 and there is not a Fig. 7, unless Fig 7 means Figs. 7A-7D. Regardless, there is not any drawings which relate to the claimed subject matter. It is not entirely clear on how the embodiment of Figs. 7A-7D would look like with the locking features that are shown in Figs. 6A-6D. It is like the Applicant generally stated possibilities of combining the different features from different embodiments within the specification without really having an actual design that could meet what the specification required. The other issue is that the original drawings for Figs. 7A-7D were missing many of the reference characters that the written description mentioned. 
Claim 4 requires an elongate through-slot which is not part of the originally elected species. When evaluating the written specification, the elongate through-slot is 120. Figs. 5A and 5B show what this limitation is referring to. It appears to be a cut-out in the side of the screw. Whereas, the Applicant’s current arguments state that this limitation is trying to claim the cannulation 160 in Figs. 7A-7D. Again, the written specification mentions that the embodiment could have an elongate through-slot (paragraph [0066]). However, this feature is not shown in those figures and it is not entirely clear how this embodiment would look or be designed if it has the elongate through-slot similar to Figs. 5A-5B. 
Therefore, the claimed implant seems to be an embodiment that is not shown or described in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted above, claims 3-6 have issues that make the claims unclear.

To ensure the issues listed above are overcome, it is recommended to modify the paragraphs describing Figs. 7A-7D to just stick to what is shown in those figures. The engagement between the head of the trailing screw and the aperture in the leading nail should not be called a proximal locking feature, since it is not locking in the manner that the other embodiments (e.g. Figs. 5A-5B) have the proximal locking features. The engagement actually allows for movement rather than locking the two together. Also, this would lead to claiming these features differently as well.

Allowable Subject Matter
Other than the issues that are listed above the claims contain subject matter that is allowable. The prior art fails to show all the features required by the claim. Generally, the claims require a leading fixation member (Fig. 7A; member that 400 points towards) which has an off-axis ring and the shank comprises a center hollow having a hemi-cylindrical shape with a distal tip and a ramp feature proximal to the distal tip (all these features can be seen in Figs. 7A-7D). A trailing fixation member (Fig. 7A; the threaded screw) wherein the two members fit together in a specific manner which leads to the trailing fixation member pressing against the ramp and splaying the two members apart from one another (Fig. 7D).
Comparisons to the relevant prior art:
Huang (US 5984681) teaches a two member system (Figs. 4 and 6). However, Huang at least fails to teach the leading member having a ramp that the trailing member presses against to splay the two parts from each other.
Ferrante (US 2005/0149024) teaches a system that has a leading and trailing member (Fig. 21). The leading member has a hemi-cylindrical groove for the trailing member to slide within. However, Ferrante also at least fails to teach the ramp that helps splay the two members apart when they are being assembled and engaged to one another.
Erhart (US 2011/0208252) teaches a similar two member system (Fig. 3). However, Erhart is missing the off-axis ring as well as the ramp to help splay to the two members apart.
Drywall anchors were also considered and looked at. The common drywall plastic anchor has about three legs that splay out once the screw is inserted therein. However, the hole in the plastic anchors are always lined up  along the central axis and the Examiner is unaware of any versions of that type of anchor that would meet these claim limitations.

Response to Arguments
Applicant’s modifications did fix some of the previous issues. However, there are still issues with the claims and how the specification and drawings relate as noted above. The rejections above give explanations and act as the response to the Applicant’s arguments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775